Exhibit B [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/Werner Hoyer President Werner Hoyer /s/ Franciscus Godts Director: Franciscus Godts [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Karina Karaivanova Director: Karina Karaivanova [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Jan Gregor Director: Jan Gregor [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Julie Sonne Director:Julie Sonne [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Thomas Westphal Director: Thomas Westphal [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Ivar Sikk Director: Ivar Sikk [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Konstantin J. Andreopoulos Director: Konstantin J. Andreopoulos [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Clara Crespo Director: Clara Crespo [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Sandrine Gaudin Director: Sandrine Gaudin [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Vladimira Ivandić Director: Vladimira Ivandić [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Carlo Monticelli Director:Carlo Monticelli [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Kyriacos Kakouris Director:Kyriacos Kakouris [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Armands Eberhards Director: Armands Eberhards [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Migle Tuskienė Director: Migle Tuskienė [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Arsène Jacoby Director: Arsène Jacoby [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Zoltán Urbán Director:Zoltán Urbán [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/Noel Camilleri Director: Noel Camilleri [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Jan Willem van den Wall Bake Director: Jan Willem van den Wall Bake [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Wolfgang Nitsche Director: Wolfgang Nitsche [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Pedro Machado Director: Pedro Machado [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Enache Jiru Director: Enache Jiru [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Anton Rop Director: Anton Rop [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Katarina Kaszasová Director: Katarina Kaszasová [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Kristina Sarjo Director: Kristina Sarjo [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Anna Brandt Director: Anna Brandt [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Peter Curwen Director: Peter Curwen [Letterhead of ] EUROPEAN INVESTMENT BANK POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission (the “Commission”), under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints: (i)the President, each of the Vice Presidents of the Bank and MrPhilip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii)Mr Bertrand de Mazières, Ms Peggy Nylund Green, Ms Eila Kreivi, Mr Eric Lamarcq and Mr Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with the Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 13th day of August, 2014. EUROPEAN INVESTMENT BANK /s/ Werner Hoyer President Werner Hoyer /s/ Gerassimos Thomas Director: Gerassimos Thomas
